Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 1 of 13 PageID #: 497




                   EXHIBIT 8
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 2 of 13 PageID #: 498



John C. Garde (014171986)
McCARTER & ENGLISH LLP
100 Mulberry Street, Four Gateway Center
Newark, New Jersey 07102
Tel. 973-622-4444
Attorneys for Defendants
Johnson & Johnson and
Johnson & Johnson Consumer Inc.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
---
RICARDO          RIMONDI and PILAR                               SUPERIOR COURT OF NEW JERSEY LAW
RIMONDI,                                                     :   DIVISION: MIDDLESEX COUNTY DOCKET
                                                                 NO: MID-L-02912-17 AS
                              Plaintiffs,                   :
                                                                 ASBESTOS LITIGATION
                    v,                                      :    CIVIL ACTION

BASF CATALYSTS LLC, et al.,                                 :    DEFENDANTS JOHNSON & JOHNSON
                                                                 CONSUMER INC. AND JOHNSON &
                              Defendants.                        JOHNSON’S JANUARY 2019 AMENDED
                                                                 SUPPLEMENTAL RESPONSES TO
                                                                 PLAINTIFFS’ SUPPLEMENTAL
                                                                 INTERROGATORIES AND INITIAL
                                                                 REQUESTS FOR PRODUCTION OF
                                                                 DOCUMENTS
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
---
          Defendants Johnson & Johnson Consumer Inc. (“JJCI”) and Johnson & Johnson

(collectively, “Defendants”), by and through their attorneys, hereby provide their January 2019

Amended Supplemental Responses (“Responses”)1 to Plaintiffs’ Supplemental Interrogatories

(“Interrogatories”) and Initial Requests for Production of Documents (“Requests”) stating as

follows:




1
    These Responses supersede prior responses to these Interrogatories and Requests.


                                                                 1
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 3 of 13 PageID #: 499



    INTRODUCTORY STATEMENT TO RESPONSES TO INTERROGATORIES AND
                            REQUESTS


        Plaintiffs’ action concerns alleged exposure to Johnson’s® Baby Powder cosmetic talc

products sold in the United States (“JBP”).2 JBP have been manufactured and sold at various

periods of time by one or more of the Defendants and/or their predecessors, subsidiaries and

affiliates (the “J&J Companies”). JJCI is currently the entity primarily responsible for the

formulation, manufacture, testing, marketing and sale of Johnson’s® Baby Powder. Johnson &

Johnson is a holding company that does not design, manufacture, market or sell Johnson’s®

Baby Powder (or any other product).3 Accordingly, the overwhelming majority of documents

and information regarding JBP are in the possession of JJCI.

         Johnson’s® Baby Powder has been sold for over a century and continues to be sold

today. Over the many decades that JBP has been sold, different entities, departments, and

employees – as well as third parties – have had responsibilities for various activities pertaining to

these products, including, but not limited to activities relating to formulation, manufacture,

testing, marketing and sale. Many of Plaintiffs’ claims relate to such activities which took place

in the mid to late 1900s and therefore many of the individuals who were involved in or had first-

hand knowledge of such activities have died or are no longer employed by any of the J&J

Companies.




2
    Defendants’ Document Production (as defined herein) also includes documents regarding Shower to Shower®
    cosmetic talc products sold in the United States. One or more of the J&J Companies (as defined herein)
    manufactured, marketed, and sold Shower to Shower® during the period from approximately 1960 to 2012. In
    2012, Shower to Shower® was sold to Valeant Pharmaceuticals International, Inc. (“Valeant”), which currently
    manufactures, markets and sells the product.
3
    For this reason, Defendants object to Plaintiffs’ collective allegations against JJCI and Johnson & Johnson on
    the grounds that they are factually and legally incorrect and improper. By making this response, Defendants do
    not concede that Johnson & Johnson is a proper defendant in this action.


                                                        2
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 4 of 13 PageID #: 500



        In connection with personal injury actions against Defendants alleging exposure to JBP

(including actions alleging that such exposure caused ovarian cancer, mesothelioma, or other

diseases), Defendants have conducted reasonable searches at various times over the course of

many years to identify, collect and produce documents that relate in a reasonably direct manner

to Plaintiffs’ allegations concerning JBP. Although Defendants’ searches generally have been

broad in scope, over the last several years, Defendants have expanded their searches to take into

account, among other factors, the development of the claims and defenses in talc personal injury

actions, discovery requests propounded on Defendants, and the overall increase in number and

scope of talc personal injury actions against Defendants. In addition, in late 2017, Defendants

re-visited sources from which documents were previously collected and made additional efforts

to identify documents that may not have been identified in connection with earlier searches.4

Responsive documents identified in connection with all of the foregoing search efforts are being

produced in this action, subject to the entry of a Protective Order in this action (the “Document

Production”).

        Included within the scope of Defendants’ Document Production are documents

concerning the talc and talcum powder used in JBP (talc mining and the fabrication and

processing of talc powder, including sampling, testing and other quality control measures) as

well as documents concerning the following activities and/or subject matters: research,

formulation, specification, manufacture, quality control, labeling, sales, regulatory, adverse event

reports, health and safety-related testing, and other consideration of health and safety issues


4
    Because many of the documents collected in connection with the late 2017 search efforts were historic paper
    documents, reasonable methods of de-duplicating such documents against those previously produced are not
    available and, as a result, Defendants expect that many documents added to the production in connection with
    the late 2017 search efforts are duplicative of documents previously produced.




                                                        3
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 5 of 13 PageID #: 501



reasonably related to JBP. Also included in the Document Production are documents that may

pertain to Johnson’s® Baby Powder sold outside the United States to the extent that they

reasonably relate to testing regarding asbestos or ovarian cancer. Reasonable efforts also have

been made to include in Defendants’ Document Production documents produced by Defendants

(including documents obtained from certain third parties) in all personal injury actions against

Defendants involving JBP.5

        In addition, Plaintiffs have served a number of sets of discovery (including these

Requests and Interrogatories) that relate to the alleged sale of Johnson’s® Baby Powder in the

Peru (“Foreign-Related Discovery”). Notwithstanding the breadth and scope of the foregoing

searches, Defendants have undertaken additional investigation in connection with the Foreign-

Related Discovery. Defendants conducted additional reasonable searches specifically focused on

the types of information and documents sought in connection with the Foreign-Related

Discovery pertaining to Plaintiffs’ alleged exposure periods of 1960 to 1992 in Peru. Defendants

have identified additional responsive documents which have been added to the Document

Production, as described in the April 26, 2018 letter to Mr. Cotilletta.

         By referring Plaintiffs in certain of their Responses to the materials described above,

Defendants are not stating, with respect to each and every Interrogatory or Request that they

have or have had responsive information or documents, that they agree with the characterizations

contained in the Interrogatories or Requests, or that all documents that may contain information

responsive to each and every Interrogatory and Request are included in the materials described

above. Rather, by such reference, including descriptions of what documents Defendants have a
5
    Defendants are making such documents available without waiver of their right to object to the authenticity
    and/or admissibility of such documents on any ground, including but not limited to, hearsay, lack of relevance
    and undue prejudice. To the extent that Defendants identify additional responsive documents in connection
    with this or other personal injury actions against Defendants involving exposure to JBP, they will supplement
    their Document Production and make them available in this case.


                                                         4
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 6 of 13 PageID #: 502



reasonable and good faith belief would be included in the Document Production, Defendants are

stating that, if they have documents with responsive information, they have taken reasonable

steps to identify those documents and include them in the Document Production.

       Defendants’ Document Production is in a reasonably usable, fully searchable form and

Plaintiffs can identify specific documents that may be responsive to particular Interrogatories or

Requests based on their own interpretation of such Interrogatories or Requests. Nevertheless, in

response to certain Interrogatories and Requests that are reasonably narrow in scope and specific,

Defendants have identified in their Responses by way of example Bates numbers of documents

that they have a reasonable and good faith belief are responsive to such Interrogatories and

Requests, based on their interpretation of those Interrogatories and Requests. Such references

are not intended to be a comprehensive listing of each and every document that may be

responsive to an Interrogatory or Request.

       In addition, Defendants have made additional reasonable and good-faith efforts to

identify documents in their Document Production that relate in a reasonably direct manner to

certain topics (“Topics”). In developing the Topics, Defendants have taken into account the

claims and defenses in talc personal injury litigation, as well as specific discovery requests

Defendants have received. The Topics are identified below and the documents relating to such

Topics will be identified in a spreadsheet that accompanies the Document Production. By

providing such information to Plaintiff, Defendants are not stating that every document in the

Document Production that may relate in some way to a Topic has been identified on the

spreadsheet, but rather that Defendants have taken reasonable steps to identify such

documents. The Topics are as follows:

       1. Talc Sources (Mines/Mills/Suppliers)



                                                 5
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 7 of 13 PageID #: 503



       2. Manufacturing

       3. Testing

       4. Formulas/Product Specifications

       5. Packaging Specifications/Labelling

       6. Advertisements

       7. Marketing

       8. Sales/Distribution

       9. Studies/Medical Literature

       10. Adverse Events/Complaints/Workers’ Comp Files

       11. Warnings

       12. Discussion of Health and/or Safety

       13. Regulatory and Government Communications

       14. Trade Associations

       15. Cornstarch and Non-Talc Powder Formulations

       16. Corporate History/Structure (Annual Reports, 10-Ks, Histories, Corporate Structure

Documents).

       Pursuant to New Jersey Rule of Court 4:10-2(e)(2), any production of documents or

disclosure of information protected by any privilege, immunity, or doctrine, and/or any

production of a confidential document or confidential information, is not intended as, and shall

not be construed as, a waiver.

       These Responses are made in a good faith effort to supply factual information and specify

legal contentions that are presently known. Defendants reserve the right to supplement and/or

amend their Responses based on information or documents discovered in connection with



                                                6
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 8 of 13 PageID #: 504



ongoing investigation, discovery and/or trial preparation in accordance with the New Jersey

Rules of Court.

         GENERAL OBJECTIONS TO INTERROGATORIES AND REQUESTS

       Defendants generally object to Plaintiffs’ Interrogatories and Requests, including but not

limited to the Instructions and Definitions, to the extent that they seek to impose obligations

beyond those set forth in the New Jersey Rules of Court, this Court’s Local Rules, Case

Management Orders or other orders entered by this Court in connection with this case, or any

other applicable law or rules. Defendants object to the definitions of the terms “defendant”,

“you”, “your”, and “your company” on the grounds that they are compound, vague, ambiguous,

and overbroad insofar as these terms as defined would refer to entities acting without any

authority from Defendants. Defendants object to the definitions of the terms “asbestos”,

“asbestos product” and “asbestos-containing product” on the grounds that they are compound,

vague, ambiguous, and overbroad insofar as they purport to include products beyond those at

issue in this litigation. Furthermore, they are as vague and ambiguous to the extent it fails to

distinguish between raw asbestos, asbestos contained in different types of products or product

components, and/or different types of asbestos fibers. Defendants never mined raw asbestos or

manufactured any asbestos-containing products. Defendants object to the definitions of the term

“Talc” on the grounds that it is vague, ambiguous, and overbroad insofar as it purports to include

both industrial and cosmetic talc. JBP only contained cosmetic talc. Defendants object to the

definitions of the terms “talc product” and “talc-containing product” on the grounds that they are

compound, vague, ambiguous, and overbroad insofar as they purport to include products beyond

those at issue in this litigation. Further, Defendants generally object to the extent that Plaintiffs’

Interrogatories and Request seek information and/or documents unrelated to JBP. In addition,



                                                  7
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 9 of 13 PageID #: 505



Defendants generally object to Plaintiffs’ Interrogatories and Requests to the extent that they

seek “all” information or “all documents” regarding a particular subject matter (or similarly

broad language) on the grounds that such Interrogatories and Requests (a) are vague and

ambiguous, (b) are overly broad, (c) seek information and/or documents that are not relevant

under Rule 4:10-2(a), (d) are unduly burdensome, and (e) seek information and/or documents

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, or

both, as well as any other privilege or protection recognized by law.

 SPECIFIC OBJECTIONS THAT APPLY TO MULTIPLE INTERROGATORIES AND
                            REQUESTS

       Several of Defendants’ objections apply to more than one Interrogatory or Request. To

avoid repetition of objections that may apply to several of the Interrogatories and Requests, those

objections are set forth in the form of numbered paragraphs below. Where applicable, these

objections are specifically incorporated by reference to paragraph number—e.g., “Specific

Objection No. 2”—in Defendants’ Responses to particular Interrogatories and Requests below.

       1.      Privilege: Defendants object to Plaintiffs’ Interrogatories and Requests to the

extent that they seek information and/or documents protected from disclosure by the attorney-

client privilege, the work product doctrine, the joint defense privilege, the common interest

doctrine, the self-critical analysis privilege, and/or any other privilege recognized by law.

       2.      Confidential, commercially sensitive and proprietary information: Defendants

object to Plaintiffs’ Interrogatories and Requests to the extent they seek information and/or

documents that are confidential, commercially sensitive and proprietary, including but not

limited to information and/or documents relating to their products’ design, testing, and

manufacturing. Defendants state that they are not withholding documents based on this

objection, but rather are producing such documents subject to the protective order entered in this

                                                  8
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 10 of 13 PageID #: 506



action. In addition, Defendants may redact certain of the information described above from such

documents and produce them in a redacted form.

       3.      Personal Information: Defendants object to Plaintiffs’ Interrogatories and

Requests to the extent they seek personal or private information and/or documents containing

personal or private information about individuals other than Plaintiffs, including, but not limited

to, home addresses and phone numbers of Defendants’ current and former employees and

identifying information (including but not limited to medical information) regarding other

consumers of Defendants’ products. This information is not relevant, privileged, private, and/or

confidential, and Defendants are required by law to protect some or all of it from disclosure.

Defendants state that they are not withholding documents containing personal information based

on this objection, but rather are redacting personal information from documents and producing

them in a redacted form.

       4.      Unreasonable Scope: Defendants object to Plaintiffs’ Interrogatories and

Requests to the extent that they are unreasonable, overly broad, unduly burdensome, and not

proportional to the needs of the case (including but not limited to insofar as they are completely

unlimited as to time period or are not limited to a reasonable time period) on the grounds that

such Interrogatories and Requests violate Rule 4:10-2 of the New Jersey Rules of Court.

       5.      Foreign Entities: Defendants object to Plaintiffs’ Interrogatories and Requests as

unduly burdensome and not proportional to the needs of the case because they seek to require

Defendants to obtain detailed information and documents from independent foreign entities that

may have manufactured, distributed, or sold Johnson’s® Baby Powder in the Peru.

       6.      Discovery Regarding Relationship Among Corporate Entities: Plaintiffs object to

those Interrogatories and Requests that seek information regarding the relationship among



                                                 9
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 11 of 13 PageID #: 507



different Johnson & Johnson entities on the grounds that such requests are unduly burdensome

and oppressive and the information sought is neither relevant to the subject matter of this action,

nor reasonably calculated to lead to the discovery of admissible evidence. While the Johnson &

Johnson (J&J) Defendants deny any liability in this action, to the extent any J&J entity is found

liable, Johnson & Johnson Consumer Inc. (JJCI) is the entity that will accept such liability,

regardless of whether it was the J&J entity that manufactured, marketed or sold the product(s) at

issue for the entirety of Plaintiff’s exposure to those products, and without waiver of its position

that each J&J subsidiary and affiliate is a separate and distinct entity.

       Subject to the qualifications set forth in the Introductory Statement and without waiver of

the objections stated above, Defendants respond to the individual Interrogatories and Requests as

follows.

                   ANSWERS TO SUPPLEMENTAL INTERROGATORIES

INTERROGATORY NO. 1:

       State the full name, address, telephone number and position of all corporate officers or

other persons representing, providing information or otherwise assisting you in answering these

interrogatories.

ANSWER TO INTERROGATORY NO. 1:

       These responses are served on behalf of Defendants JJCI and Johnson & Johnson.

Defendants’ attorneys prepared these responses after consultation with Defendants, review of

documents, and consideration of information that has been developed in the litigation. These

responses are verified by authorized agent(s) of Defendants as required by the applicable rules.

The verification form will identify the individual making the verification.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 1 and 4.
                                                  10
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 12 of 13 PageID #: 508



          To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

INTERROGATORY NO. 15:

                  Do you maintain a database, compilation, summary and/or records of your sales

of cosmetic or personal hygiene products? If yes, please provide a detailed description of same

and the addresses where these are maintained and the name and address of their custodian(s).

ANSWER TO INTERROGATORY NO. 15:

          By agreement of the parties at an April 26, 2018 meet-and-confer between Plaintiffs’

counsel and Defendants’ counsel, Defendants are providing an amended response to this

Interrogatory with respect to JBP only. Defendants state that they have a reasonable and good

faith belief that the materials described in the Introductory Statement include documents

containing available information regarding sales of JBP in the United States, including but not

limited      to    the    following:    JNJTALC000849720          to   JNJTALC000849726          and

JNJTALC000849728 to JNJTALC000849770.

          To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

INTERROGATORY NO. 16:

                  Identify where your cosmetic or personal hygiene products, including, but not

limited to, those identified by Plaintiffs or any other fact witness in this case, were manufactured,

assembled and distributed and by whom (name and address).

ANSWER TO INTERROGATORY NO. 16:

          By agreement of the parties at an April 26, 2018 meet-and-confer between Plaintiffs’

counsel and Defendants’ counsel, Defendants are providing an amended response to this



                                                  34
Case 1:19-mc-00103-MN Document 4-8 Filed 04/18/19 Page 13 of 13 PageID #: 509



Interrogatory with respect to JBP only. Defendants state that they have a reasonable and good

faith belief that the following entities were responsible for the manufacture and distribution of

JBP during approximately the following periods:

              1894-1972 Johnson & Johnson

              1972-1979 Johnson & Johnson Baby Products Company, a Division of Johnson

               & Johnson (See JNJTALC000471083-JNJTALC000471089).

              1979-1981        Johnson      &    Johnson    Baby     Products    Company      (See

               JNJTALC000471090-JNJTALC000471103).

              1981-1988 Johnson & Johnson Baby Products Company (a distinct entity from

               the         above)          (See        JNJTALC000533370-JNJTALC000533377;

               JNJTALC000533378-JNJTALC000533380).

              1988-1997         Johnson     &    Johnson    Consumer      Products,    Inc.   (See

               JNJTALC000533381-JNJTALC000533385;                            JNJTALC000533386-

               JNJTALC000533387).

              1997-2015 Johnson & Johnson Consumer Companies, Inc.

              2015-present Johnson & Johnson Consumer Inc. (See JNJTALC000471104-

               JNJTALC000471107; JNJTALC000471108-JNJTALC000471109).

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

INTERROGATORY NO. 17:

               Identify each person, business or other entity in the chain of distribution of your

cosmetic or personal hygiene products, including, but not limited to, those identified by Plaintiffs




                                                  35
